This was a suit in ejectment involving a narrow strip of land upon which was, and is, growing a row of orange trees. The strip of land is situated in one or the other of two ten-acre adjoining parcels of land. The plaintiff claims that this strip of land was within the parcel which he owned. The defendant claimed that this strip of land was within the parcel of land which he owned. Each produced substantial evidence to maintain his claim. The case was submitted to a referee, jury being waived, and he decided in favor of the plaintiff and rendered a judgment in his favor with damages for mein profits.
Motion for new trial was presented and denied.
On the face of the record the defendant's showing was strong and persuasive. The referee being on the ground and being in position to observe the manner and demeanor of witnesses on the stand, upon substantial evidence to support the same, found in favor of the plaintiff and declined to set aside his findings and grant a new trial. Camp v. Hall, 39 Fla. 535, 22 So. 792.
The record will not warrant us in saying that the findings were clearly wrong and that the referee committed error in declining to set same aside. Therefore, we are impelled to let the judgment stand and the same is now affirmed.
So ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.